129 F.3d 126
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Samantha KENNEDY, Plaintiff-Appellant,v.PARAMOUNT PICTURES CORPORATION, Defendant-Appellee.
No. 97-55461.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1997.**Decided Nov. 7, 1997.

Appeal from the United States District Court for the Southern District of California, No. CV-95-01954-JNK;  Judith N. Keep, Chief District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Samantha Kennedy appeals pro se the district court's summary judgment dismissal of her copyright infringement action against the producers of the movie "Forrest Gump."  We affirm the district court's conclusion that Kennedy failed to show the existence of any infringement on her copyrighted works nor did she prove access to her copyrighted works by anyone during the production of the movie.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3